DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Applicant’s cancellation of claims, and amendment of claims 1-3, 7, 8, 9, 10, 11, 20 and addition of new claims 21-26, in the paper of 5/23/2022, is acknowledged.  Applicant’s arguments filed 5/26/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-3, 5-11, 14, 15, 17, 18, 20-26 are at issue and are present for examination.
Election/Restrictions

	Applicant's election without traverse of Group 1, Claims 1-6 and 11-19, to a mutant DNA polymerase having reverse transcriptase activity, in the paper of 7/6/2021, is acknowledged.  Applicant’s further election of the species Thermus thermophilus, in the paper of 7/6/2021, is acknowledged.  
Claims 7-10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue” which should have a comma after “residue” .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 11, 14, 15, 17 and 18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
Applicants traverse this rejection on the basis that applicants submit that the sequences of the wildtype polymerases including SEQ ID Nos: 1, 25, 23, 28 and 24 and disclosed mutants as summarized in applicants table on page 12 of applicants response.  Applicants discuss how the mutants were created with regard to position “A3” and “A10”.  Applicants submit that with regard to “basic amino acids” it is well known in the art that these refer to arginine, lysine and histidine.  Applicants submit in response to the lack of disclosure of any particular structure to function /activity relationship in the disclosed speices, each of the disclosed species clearly demonstrates replacement of A3 or A3/A10 in the wild type -polymerase.  Applicants submit that Thermus thermophilus is representative of Thermus aquaticus, Bacillus caldotenax, Bacillus stearothermophilus, and Alicyclobacillus acidocaldarius, for example due to similarity in the structures of their DNA polymerases, particularly in the portion of the polymerases corresponding to Al-A12.
Applicants submit that with regard to the Examiners concerns with possible variation of the polymerases outside the A1-A12 region, they have amended the claims such that they recite the claimed mutant must have at least 80% amino acid sequence identity to SEQ ID NO: 1, 25, 23, 28 and 24.  Applicants submit that new claims 21 and 22 require 90% and 95% sequence identity respectively.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
It continues that applicants submission that applicants specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18 (12 amino acid sequence), 20 (12 amino acid sequence), 21 (12 amino acid sequence), 22 (12 amino acid sequence), and 25 (Thermus aquaticus DNA polymerase amino acid sequence) and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, are insufficient to describe the vast breadth of the claimed mutant DNA polymerases.
In response to applicants submission in response to the lack of disclosure of any particular structure to function /activity relationship in the disclosed species, each of the disclosed species clealy demonstrates replacement of A3 or A3/A10 in the wild type -polymerase, this structure to function correlation that applicants are submitting is a roughly 12 amino acid motif located in a over 800 amino acid sequence DNA polymerase.  This extremely small amino acid sequence is insufficient to describe a structure to function correlation for such a large DNA polymerase molecule.  
In response to applicants submission regarding possible variation of the polymerases outside the A1-A12 region, they have amended the claims such that they recite the claimed mutant must have at least 80% amino acid sequence identity to SEQ ID NO: 1, 25, 23, 28 and 24, this is not found persuasive as applicants have not amended the claims as such.  Applicants amended claims recite  “wherein the mutant has at least 80% amino acid sequence identity in “a portion” other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24”.  Each of the referenced SEQ ID NOs: 1, 25, 23, 28 and 24 comprise many “portions” within each full length sequence.
Thus it continues that there is no disclosure of any particular structure to function/activity relationship in the disclosed species (T. thermophilus DNA polymerase of SEQ ID NO:1).  The specification also fails to describe sufficient representative species of these modified polymerases by any identifying structural characteristics or properties, for which no predictability of function is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutant DNA polymerase comprising the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any possible mutant of a wildtype DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acid caldarius, the wildtype DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids Al-A12: Al is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein the mutant comprises a sequence consisting of the 12 amino acids Al-A12, except that either (i) A3 is replaced by a basic amino acid residue that is different from the amino 2Application No. 17/257,986 Attorney Docket No. 2020-3116Aacid residue in the wildtype DNA polymerase, or (ii) A3 and A10 are each replaced by a basic amino acid residue that is different from the respective amino acid residues in the wildtype DNA polymerase, wherein the mutant has at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24, and wherein the reverse transcriptase activity in the mutant is improved relative to the wildtype DNA polymerase.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 11, 14, 15, 17 and 18. In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  
Applicants submit that it appears the examiner considers that scope of the claims includes an unlimited number of modifications outside the 12 amino acid portion of the polymerase and to address this point applicants have amended the claims as noted above.  Applicants thus submit that this removes the possibility that the scope of the claims can be interpreted as including any amino acid having the amino acids A1-A12.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
As above, in response to applicants submission that applicants specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18 (12 amino acid sequence), 20 (12 amino acid sequence), 21 (12 amino acid sequence), 22 (12 amino acid sequence), and 25 (Thermus aquaticus DNA polymerase amino acid sequence) and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, while this is acknowledged, these five amino acid sequence are insufficient to enable the vast breadth of the claimed mutant DNA polymerases.
In response to applicants submission regarding possible variation of the polymerases outside the A1-A12 region, they have amended the claims such that they recite the claimed mutant must have at least 80% amino acid sequence identity to SEQ ID NO: 1, 25, 23, 28 and 24, this is not found persuasive as applicants have not amended the claims as such.  Applicants amended claims recite  “wherein the mutant has at least 80% amino acid sequence identity in “a portion” other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24”.  Each of the referenced SEQ ID NOs: 1, 25, 23, 28 and 24 comprise many “portions” within each full length sequence.
	It continues that the specification does not support the broad scope of the claims which encompass all modifications and fragments of any possible mutant of a wildtype DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acid caldarius, the wildtype DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids Al-A12: Al is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein the mutant comprises a sequence consisting of the 12 amino acids Al-A12, except that either (i) A3 is replaced by a basic amino acid residue that is different from the amino 2Application No. 17/257,986 Attorney Docket No. 2020-3116Aacid residue in the wildtype DNA polymerase, or (ii) A3 and A10 are each replaced by a basic amino acid residue that is different from the respective amino acid residues in the wildtype DNA polymerase, wherein the mutant has at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24, and wherein the reverse transcriptase activity in the mutant is improved relative to the wildtype DNA polymerase, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting polymerase and reverse transcriptase activity; (B) the general tolerance of  polymerase to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residue of any polymerase with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  Because of this lack of guidance, the extended experimentation that would be required to determine which substitutions would be acceptable to retain the polymerase and reverse transcriptase activity and the fact that the relationship between the sequence of a peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable (e.g., see Ngo et al. in The Protein Folding Problem and Tertiary Structure Prediction, 1994, Merz et al. (ed.), Birkhauser, Boston, MA, pp. 433 and 492-495, Ref: U, Form-892), it would require undue experimentation for one skilled in the art to arrive at the majority of those mutant DNA polymerase of the claimed genus.
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any any possible mutant of a wildtype DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acid caldarius, the wildtype DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids Al-A12: Al is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein the mutant comprises a sequence consisting of the 12 amino acids Al-A12, except that either (i) A3 is replaced by a basic amino acid residue that is different from the amino 2Application No. 17/257,986 Attorney Docket No. 2020-3116Aacid residue in the wildtype DNA polymerase, or (ii) A3 and A10 are each replaced by a basic amino acid residue that is different from the respective amino acid residues in the wildtype DNA polymerase, wherein the mutant has at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24, and wherein the reverse transcriptase activity in the mutant is improved relative to the wildtype DNA polymerase.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those polymerase mutants having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 11, 14, 15, 17 and 18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
GE Healthcare Bio-sciences (WO 2007/143436) teaches a number of DNA polymerases from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.  The DNA polymerase from Spirochaeta Thermophila is a mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, 
A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, 
A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation.  GE Healthcare Bio-sciences (WO 2007/143436) teaches kits and compositions comprising the DNA polymerase from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.

Applicants Response:
Applicants traverse this rejection on the basis that applicants have amended the claims and applicants submit that the amended claims recite that the structure of the claimed mutant DNA polymerase other than the 12 amino acid portion is defined as having at least 80% amino acid sequence identity to the specific DNA polymerase amino acid sequences, i.e. SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28 and SEQ ID NO: 24.  Applicants further submit that new claims 21 and 22, which recite at least 90% and 95% sequence identity, respectively. 
Applicant submits that SEQ ID NO: 2 of GE Healthcare fails to satisfy claim 1 as herein amended. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
In contrast to applicants submission, the amended claims do not recite that the structure of the claimed mutant DNA polymerase other than the 12 amino acid portion is defined as having at least 80% amino acid sequence identity to the specific DNA polymerase amino acid sequences, i.e. SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28 and SEQ ID NO: 24, but rather applicants amended claims recite “wherein the mutant has at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of Al-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24.  This is different than applicants argued recitation and GE Healthcare clearly has at least 80% amino acid sequence identity in “a portion” other than the 12 amino acid portion.  While SEQ ID NO:2 of GE Healthcare may have a low overall sequence identity to the listed SEQ ID NO:1, it does have at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of A1-A12 to an amino acid sequence set forth in SEQ ID NO:1, such as position 571- “TATGRLSS”-578 of SEQ ID NO:2 to position 631-“TATGRLSS”-638 of SEQ ID NO:1 which is 100% identical.
Thus claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
Double Patenting

	The rejection of claims 1-6, 11-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-19 of U.S. Patent No. 11, 046,939 is withdrawn based upon applicants arguments presented in the paper of 1/6/2022. 
Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
7/19/2022

/Richard G Hutson/
Primary Examiner, Art Unit 1652
hed